Per Curiam.

The petitioners claim a part of the premises, under the levy of an execution thereon, against George Bright-man and Bradford Brightman. One objection taken by the respondent is, we think, decisive. It appears that the peti tioners levied their execution on the undivided interest of their debtors, in two parcels of land, described by metes and bounds, and constituting a part only of the estate devised to them as tenants in common. To allow and give legal effect to such alienation of the interest of a tenant in common in a part of the tenement thus held, either by deed or levy of execution, without the consent of the other co-tenants, would be to create new tenancies in common, in tracts and parcels of the estate held in common, to their injury, and is contrary to the rules of law. Porter v. Hill, 9 Mass. R. 34 ; Bartlett v. Harlow, 12 Mass. R. 348.
Various other questions arose, which it is unnecessary to consider.

Petition dismissed.